Citation Nr: 0521813	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an April 14, 1967, rating decision that awarded a 0 
percent rating for left ankle disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1957 to 
June 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The issue on appeal was previously denied by the Board in a 
January 2003 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a December 2003 Order, the Court vacated the 
January 2003 Board decision.

In June 2004, the matter returned to the Board.  At that 
time, a remand was ordered because additional evidence had 
been received and the veteran had not waived RO consideration 
of such material.  

It is noted that the veteran had a personal hearing in 
October 2002 before a member of the Board who is no longer 
employed at the Board.  A May 2005 Board letter notified the 
veteran of his right to another hearing.  However, the 
veteran indicated that he did not want an additional hearing.  
Such statement, signed in June 2005, is associated with the 
claims file.  

The veteran has made arguments that the April 1967 rating 
decision with respect to the rating of his right ankle 
disability was clearly and unmistakably erroneous.  Such a 
claim has not been developed for appellate review and 
consequently is referred to the RO for appropriate action.




FINDING OF FACT

The veteran has not sufficiently alleged error in fact or law 
in the April 1967 RO decision that awarded service connection 
and established a 0 percent rating for left ankle disability.

CONCLUSION OF LAW

The veteran has failed to present a valid claim of clear and 
unmistakable error (CUE) in the April 1967 rating decision 
with respect to the left ankle disability. 38 C.F.R. 
§ 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

A CUE claim is an instance in which the VCAA can have no 
application as a matter of law.  CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  While 
CUE, when demonstrated, may result in reversal or revision of 
a final decision on a claim for benefits, it is not by itself 
a claim for benefits.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  VA's duties to notify and assist contained 
in the VCAA are therefore not applicable to CUE claims.  Id.

Further regarding the duty to assist, it is observed that a 
CUE claim is based upon the record and the law that existed 
at the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) en banc).  For this 
reason, VA need not develop the claim for additional records 
or examination in conjunction with the instant appeal.

Turning to the claim of CUE, the Board notes that an 
unappealed decision of the Regional Office (RO) becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105 
(2004).

The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
"clear and unmistakable error," there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words "clear and unmistakable 
error" are self-defining.  They are 
errors that are undebatable, so that it 
can be said that reasonable minds could 
only conclude that the original decision 
was fatally flawed at the time it was 
made.  A determination that there was a 
"clear and unmistakable error" must be 
based on the record and the law that 
existed at the time of the prior [agency 
of original jurisdiction] or Board 
decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the Court has 
emphasized that merely to aver that there was CUE in a rating 
decision is not sufficient to raise the issue.  The Court has 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if there was CUE.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).  

The veteran's November 1957 enlistment examination indicated 
a healed fracture of the left ankle in 1957.  Such 
examination, however, revealed no then-current ankle 
pathology, and the veteran's physical profile was unlimited.

The service medical records next show complaints of, and 
treatment for, left ankle pain beginning in November 1957, 
just weeks following enlistment.

Left foot complaints continued into December 1957.  Of 
particular significance, a report dated December 3, 1957, 
notes the veteran "ha[d] had persistent left ankle + foot 
pain supposedly secondary to minor injury prior to service."  
There was no obvious pathology.  

A treatment report dated December 5, 1957, again noted a 
history of an ankle sprain two months prior to service.  The 
veteran's symptoms were noted to be mild, with no swelling.  
He was instructed to wear an ace dressing for 10 days.  

A clinical record dated December 9, 1957, noted minimal 
tenderness on inversion of the foot (presumably the left 
foot, though it is not specified).  Examination was otherwise 
negative.  

Next, a December 24, 1957, clinical record revealed a sprain 
of the right ankle.  The veteran was placed in a walking 
cast.  The cast was removed January 15, 1958.  Additional 
treatment records dated in January 1958 show continued foot 
trouble, without specifying which foot.  A subsequent 
clinical record dated March 3, 1958, showed full range of 
motion and no tenderness of the right ankle.  Then, also in 
March 1958, the veteran again sprained his left ankle.  X-
rays were negative as to any fracture.  He complained of left 
ankle pain again in April 1958 and May 1958.  One such May 
1958 report revealed another twisting injury to the ankle (it 
was not specified whether the left or right ankle was being 
referenced).  

In September 1958, the veteran again sprained his right ankle 
during service while loading cargo onto an aircraft.  
Treatment for the right ankle sprain was in October 1958.  A 
February 1959 record indicated that the right ankle still had 
constant swelling.  A March 1959 clinical record contained a 
diagnosis of synovitis, chronic, of the right ankle.  Such 
report also noted occasional swelling of the left ankle.  
That report also detailed the veteran's pre-service injury to 
the left ankle, as well as the separate in-service injuries 
to both the left and right ankle.  

The veteran was hospitalized between March 1959 and April 
1959.  During that time, there was no evidence of swelling of 
either ankle joint.  

The veteran underwent a separation physical in May 1959.  Box 
73 of that report, Notes and Significant or Interval History, 
indicates that the veteran "was refused enlistment for 2 mos. 
(chronic weakness both ankles, EPTS ["existed prior to 
service"]) . . . ."   That note again detailed in-service 
injuries to both the left and right ankles.

Following separation from active duty, private x-rays in July 
1966 show evidence of two small bone fragments lying between 
the medial malleolus and the talus, very probably 
representing old ununited small chip fractures.  The right 
ankle showed no pathology.

The veteran underwent a VA examination of the ankles in March 
1967.  X- rays showed irregularities and/or small 
calcifications in the vicinity of the medial malleoli, 
bilaterally.  Both ankles reportedly hurt occasionally, but 
there was no visible swelling.  There was point tenderness 
over the medial left ankle ligament.  Range of motion was 
normal and there was no tenderness on manipulation of either 
ankle.

On April 14, 1967, the RO granted, in pertinent part, 
entitlement to service connection for left ankle residuals of 
trauma to the medial malleoli and assigned a noncompensable 
evaluation effective February 23, 1967.  It was indicated 
that entitlement to service connection was granted because 
the left ankle disability pre-existed service but was 
aggravated therein.  The RO based its decision upon 
references in the enlistment examination and service medical 
records reporting left ankle pathology prior to service but 
none at enlistment.  The RO did not indicate that any 
reduction in compensation had been made on account of a pre-
service level of disability.

The veteran is claiming that an April 1967 rating decision by 
the RO contains CUE.  
The issue before the RO in April 1967 was that of entitlement 
to service connection for a bilateral ankle disability.  At 
that time, separate noncompensable evaluations were granted 
for each ankle.  It was determined that although the veteran 
had a preexisting left ankle condition, it was aggravated by 
active duty.  The veteran did not file an appeal within one 
year of the notification of the April 14, 1967 rating 
decision at issue.  Therefore, the decision became final and 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2004); 38 C.F.R. § 19.118 (1966).  

At the outset, it is observed that any claim of clear and 
unmistakable error must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation of error must assert more than merely a 
disagreement with how the facts of the case were weighed or 
evaluated.  In other words, to present a valid claim of clear 
and unmistakable error the claimant cannot simply request 
that the Board reweigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).  

In the present case, the veteran has observed that the 
evidence of record in 1967 contained factual mistakes.  For 
example, he cited particular examples of errors and 
inconsistencies in his service medical records and a March 
1967 VA examination report, primarily involving the confusion 
between left and right ankle disabilities.  He also alleges 
that the care he received during military service was 
inadequate, leading to medical mistakes in judgment that 
caused his ankle to deteriorate at a faster rate than it 
would have had the care been adequate.

While the veteran has successfully demonstrated factual 
mistakes in the record at the time of the April 1967 rating 
decision being challenged, he has not indicated how such 
errors resulted in an erroneous rating action.  In this vein, 
it is noted that the April 1967 rating decision referenced 
incorrect information from an April 1967 VA examination 
report.  Specifically, it was noted that, at the time of the 
April 1967 VA examination, the veteran gave a history of 
right ankle sprain prior to service and a left ankle sprain 
during service.  As the veteran has pointed out, such 
information was incorrect.  However, from a reading of the 
entire rating decision, it is clear that the RO understood 
that a left ankle sprain, and not a right ankle injury, had 
occurred prior to service.  Indeed, the rating sheet clearly 
indicates that service connection for the left ankle was 
predicated on a finding of in-service aggravation.  
Therefore, while factual errors existed in the record at the 
time of the April 1967 rating decision, it has not been 
shown, nor has it been contended, that the RO actually made 
an erroneous conclusion as to which ankle was sprained prior 
to service.  

The veteran has also pointed out factual errors in the record 
which post-date the April 1967 rating decision in which CUE 
is claimed.  However, such evidence is not relevant to the 
CUE claim at issue.  Indeed, the determination regarding CUE 
must be made based on the record and the law that existed at 
the time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell at 314.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine if there was CUE.  See Porter, 5 Vet. App. 233 
(1993).

Aside from the contention of factual errors in the record, it 
further appears that the veteran has contended that his left 
ankle disability should have been granted on a "direct" 
incurrence basis.  However, there is no indication that the 
RO undertook any action to make any deduction in a disability 
rating based on the severity of disability at entrance to 
military service.  In fact, the RO noted that the service 
medical records documented no pathology at enlistment.  As 
for this allegation of CUE, the veteran has not alleged how a 
rating based on direct service incurrence would have resulted 
in a different outcome.  

As for the claim that medical mistakes were made during 
service with respect to treatment and care of the left ankle, 
such mistakes are not relevant to the question of whether the 
RO committed CUE in a subsequent rating decision.  The 
remainder of the veteran's arguments, such as the argument 
that the cumulative effect of multiple sprains in service 
would have inevitably caused severe disability, and should 
have resulted in a compensable rating, amount to no more than 
a disagreement with how the RO weighed the facts.  As noted 
above, such arguments cannot amount to a valid claim of CUE.

The veteran has specifically mentioned certain regulations, 
including those regarding the award of compensation for 
painful motion, but no assertion has been made with any 
degree of specificity as to how a different application of 
the laws and regulations cited by the appellant would dictate 
a "manifestly different" result.  Fugo at 44.  

Where the veteran has failed to submit a valid claim of CUE, 
the claim must be dismissed without prejudice to refiling.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).  


ORDER

The claim of CUE in the April 1967 award of service 
connection and assignment of a 0 percent rating for left 
ankle disability is dismissed without prejudice to refiling.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


